Title: To James Madison from Ignacio Álvarez Thomas, 16 January 1816
From: Álvarez Thomas, Ignacio
To: Madison, James


                    
                        
                            Buenos ayres
                            16th Jany 1816.
                        
                    
                    The circumstances are well known which have heretofore prevented these Provinces from establishing with the United States of America the relations of amity & strict correspondence which reciprocal Interest and common glory ought to have inspired. At length the obstacles have been overcome which were opposed to our desires and we have the fortune to be able to send near your Exy. a Deputy to implore from YE. the protection & the assistance we require for the defense of a just Cause and sacred in it[s] principles and which is moreover ennobled by the Heroic example of the UStates, over whom YE. has the glory to preside.
                    A series of extraordinary events and unexpected changes which have taken place in our antient mother Country have constrained us not to make

a formal Declaration of National Independence nevertheless our Conduct and our Public Papers have sufficiently expressed our Resolution. When this present letter reaches YE the general Congress of our Representatives will have met and I can assure you without fear of being mistaken that one of its first acts will be a solemn declaration of the Independence of these Provinces of the Spanish monarchy and of all other foreign Sovereigns or Powers.
                    In the mean time our Deputy near YE will not be invested with a Public Character nor will he be disposed to exceed the object of his mission without an understanding with YE and your ministers. That these views may be exactly fulfilled I have selected a gentleman who from his personal qualities will not excite a suspicion that he is sent by this Govt invested with so serious and important a Commission, he is Colo Martin Thompson who independently of this Credential has the title which we are accustomed to give to our Deputies. I hope that YE will be pleased to give him full Credit & secure for him all the consideration which in a like case we would give & secure to the Ministers which YE may think proper to send to these Provinces.
                    The said Deputy has it specially in charge to offer to YE in my name & in that of the Provinces under my direction the profound respect and particular estimation with which we view the very Illustrious Chief of a Republic so powerful. May YE deign to receive these expressions and to give us an occasion to accredit them. God preserve your Life many years.
                    
                        SigndYono AlvarezGregorio Tagle
                    
                